Title: To George Washington from William Heath, 8 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Jany 8th 1781
                        
                        I have been honored with yours of yesterday, have instructed Lt Colonel Hull conformably & ordered
                            100 men from the New Hampshire Line to reinforce him.
                        I have also ordered 100 men under the command of a Major, to march this morning towards Pompton, to cover the
                            Public Stores at Ringwood. The Major is instructed on his arrival, at the most convenient & advantageous place for
                            that purpose, to give notice to the Commanding Officer of the Jersey Line, of his being in that Quarter & aid that
                            Line if any emergency should render it necessary. I hope tranquillity will soon be established in the
                            services, that this Detachment may return.
                        I have written to the Commanding Officer at Kings Ferry, to be in the most perfect readiness for instant
                            defence, and to the Guard Boats to keep the most vigilant look out.
                        Enclosed is a letter received the last evening from Lt Colonel Hull, it is principally respecting a set of
                            Plunderers, whose Conduct is repugnant to the Laws of humanity honor & arms—I have once some time since,
                            represented the matter to Governor Clinton, he detests the practices, but no effectual remedy has been
                            yet pointed out—as both the Plunderers & plundered are subjects of the State, if any Officer
                            interferes, he subjects himself to a civil prosecution. Major Talmadge not long since informed me that two were commenced
                            against him. I beg leave to submit the matter to your Excellency to be laid before Governor Clinton, or others as you may
                            think proper.
                        I forward four News Papers sent me by Colonel Hull—they contain something curious. I have the honor to be
                            with greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Dear Genl
                                Near Pines Bridge 6th Jany 1781.
                            
                            Inclosed are a Number of Papers as late as the 3rd inst. Mr Gist is now with me and has a Warrant from
                                the Governor to take the Cattle & Sheep from below the Croton—shall march tomorrow Morning at day Light and
                                give him all the assistance in my power—My Detachment has been three days without Flower, and I find those sent
                                to releive a part of it in the same Situation—There is a little Wheat below the Lines, which I must endeavor to have
                                brought up, thrash’d and ground, if my Supplies from Mr Forsith fail.
                            In making the Collection, shall endeavor to leave sufficient quantities of Provisions for the Subsistance
                                of the Families.
                            I am constrained, Sir, by the Duty which I owe to my Country & to Humanity to lay before you the
                                distressing and wreched Situation of the Inhabitants below the Croton.
                            In my Relation, shall omit every Injury they receive from the Enimy and confine myself to those only
                                which are perpetrated by a Set of Lawless Ruffians who under the Sanction of being Friends to their Country disgrace
                                the Name, by Conduct which the most savage Barbarians would condemn.
                            These Villians, influenced by an inordinate Thirst for Plunder, divert themselves of every humane Feeling
                                and stick at no Measures to accomplish their horrid Designs—Not only the most abusive Threats, but beating, burning,
                                hanging untill the miserable Wreches are almost Lifeless; and indeed every Torture which their wicked regulations can
                                convert, are Crimes frequently practiced to force them to deliver up that Property which they do not possess—These
                                Villianies often remain unknown, or they threaten their Lives if they make the Discovery.
                            Should they indeed exhibit their Complaints, no Redress can be obtained or the Inhabitants for the most
                                part are excluded from the Privileges of civil Law.
                            However good the Intention of the Legislature might have been in forming this Law, yet
                                fatal Experience shews that the Consiquences of its Operation are far from being salutary—Under these Circumstances,
                                what Mode of Conduct aught be pursued? Aught we to suffer such Enormities to pass unpunished? So
                                long as these People are suffered to continue in their present Situation, aught they not to receive some Protection?
                                When the particular Circumstance of any part of our Country are such that civil Institutuions cannot have their proper
                                Effect or when proper Regulations are wanting, which are the most dangerous for military Authority
                                to interpose and redress their Greivances, or to leave them to the Calamities resulting from Anarchy, and a Lawless
                                Banditti? Does not Humanity to the distressed, do not the eternal Laws of Justice
                                & Equity call on any Power in being to prevent Crimes which disgrace our Country and tarnish the Reputation we have already acquired?
                            For this purpose, I would propose, that for the present no single Person be permitted to pass below the
                                Lines without a written Pass from the Governor, two civil Magistrates, a Genl Officer, or the Commanding Officer on
                                the Lines—That no two Persons in Company, or Party of Militia be suffered to pass without the like Pass from the
                                Governor, Genl Officers or commanding Officer on the Lines, and being obliged to report to the officer on the Lines on
                                their Return.
                            As the Lines are very extensive, these Regulations could be easily evaded, it would consequently be
                                necessary to fix on some Mode of Punishment for the Transgressions—Whenever therefore any Persons passed below by
                                Stealth and abused and plundered the Inhabitants, would it not be proper to apprehend them, below
                                the Lines, have their Cause investigated by a Board of Officers, and give them the Punishment due to their Crimes? Was
                                I sure, I should not receive the Censure of my Genl or be called to answer before military Tribunal, I would endeavor
                                to see that Justice took place among the Inhabitants, and risk any civil Process which could be brought against me.I
                                am, Dear Genl, with The highest Respect your most Obedt Servt
                            
                                Wm Hull Lt Colo.
                            
                        
                        
                    